United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-544
Issued: March 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 5, 2012 appellant filed a timely appeal of the December 15, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error.1 Because more than one year elapsed between the most recent merit decision dated
May 9, 2008 to the filing of this appeal, the Board lacks jurisdiction to review the merits of the
case but has jurisdiction over the nonmerit issue pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.3

1

Appellant submitted a timely request for oral argument before the Board pursuant to 20 C.F.R. § 501.5(b).
Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the discretion of the Board. The Board has duly
considered the matter and finds that appellant’s request for oral argument is denied. Oral argument in this case
would delay issuance of a Board decision and would not serve a useful purpose. Moreover, appellant’s contentions
can be adequately addressed in a decision based on the record as submitted.
2
3

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on or after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
On appeal, appellant contends that OWCP erroneously refused to accept the diagnosed
conditions provided by an attending physician as causally related to the accepted work injuries
but instead accepted the diagnosis of a chiropractor who is not a physician as defined under
FECA. She further contended that it erroneously terminated her compensation based on
incorrect accepted conditions.
FACTUAL HISTORY
This case was previously before the Board with respect to the denial of appellant’s claim
for a recurrence of disability. In decisions dated September 14, 2000,4 August 4, 20035 and
February 9, 2005,6 the Board found that OWCP properly denied her requests for reconsideration
regarding a recurrence of disability on November 7, 1986 causally related to her accepted May 7,
1985 injuries on the grounds that they were not timely filed and failed to establish clear evidence
of error. This case was also previously on appeal before the Board with respect to the denial of
appellant’s traumatic injury claim (Form CA-1). In a July 16, 2010 decision, the Board affirmed
OWCP’s denial of her claim as untimely filed under 5 U.S.C. § 8122.7 The case was previously
on appeal before the Board regarding the termination of appellant’s medical benefits. In a
May 9, 2008 decision,8 the Board affirmed OWCP decisions dated January 18 and November 15,
2007 which terminated her medical benefits on the grounds that she no longer had any residuals
or disability causally related to her May 7, 1985 employment-related injuries.9 The Board
accorded special weight to the impartial medical opinion of Dr. Mukund Komanduri, a Boardcertified orthopedic surgeon, who found that appellant no longer had any residuals of her
accepted conditions. The Board found that the medical evidence she submitted was insufficient
to establish that she had any work-related residuals after January 18, 2007. On April 15, 2009
the Board issued an order remanding case to OWCP for consolidation of appellant’s prior
claims.10 The facts and history relevant to the present appeal are hereafter set forth.
On remand, OWCP combined the files into OWCP File No. xxxxxx086 as the master
claim number.
4

‘Docket No. 99-958 (issued September 14, 2000).

5

Docket No. 03-956 (issued August 4. 2003).

6

Docket No. 04-1741 (issued February 9, 2005).

7

Docket No. 09-2174 (issued July 16, 2010).

8

Docket No. 08-571 (issued May 9, 2008). On September 24, 2008 the Board denied appellant’s petition for
reconsideration. Order Denying Petition for Reconsideration, Docket No. 08-571 (issued September 24, 2008).
9

OWCP accepted that on May 7, 1985 appellant, then a 28-year-old letter sorter machine operator, sustained
cervical and lumbar strains and left hip and ankle sprains as a result of slipping down a flight of stairs.
Subsequently, it accepted that she sustained a recurrence of disability on July 24, 1985.
10

Docket No. 09-42 (issued April 15, 2009).

2

In a July 29, 2009 decision, OWCP denied appellant’s January 22, 2009 request for
reconsideration of the termination decision, finding that the arguments and evidence submitted
were insufficient to warrant further merit review of her claim. On August 3, 2009 it reissued the
July 29, 2009 decision and sent it to her correct address.
Appellant requested reconsideration on January 25, 2011. By decision dated March 1,
2011, OWCP denied her request for reconsideration on the grounds that it was untimely filed and
failed to establish clear evidence of error.
In a March 15, 2011 decision, OWCP’s Branch of Hearings and Review denied
appellant’s February 11, 2011 request for an oral hearing as she had previously requested
reconsideration.
On April 19, 2011 OWCP reissued the March 15, 2011 decision and noted that it
mistakenly advised appellant in the March 15, 2011 decision that she was entitled to request
reconsideration. Appellant was advised that her only appeal right was to file an appeal with the
Board.
In decisions dated August 29 and December 5, 2011, OWCP denied appellant’s April 29
and September 7, 2011 requests for reconsideration, respectively, of its termination decision.
The requests were found to be untimely filed and failed to establish clear evidence of error.
On December 10, 2011 appellant again requested reconsideration. She contended that
OWCP erred in not accepting any employment-related injuries she sustained on May 7, 1985 as
diagnosed by her attending physician. Instead, it accepted conditions diagnosed by a
chiropractor who is not a physician as defined under FECA. Appellant contended that OWCP
erred in terminating her compensation based on incorrect accepted conditions.
Appellant submitted duplicate copies of medical records from Dr. Michael R. Treister, an
attending Board-certified orthopedic surgeon. On October 8, 1986 Dr. Treister advised that
photographic images of the cervical spine and upper extremities did not reveal any pathology.
On October 9, 1986 he reported that although appellant had subjective complaints of a chronic
cervical strain, there were no objective findings to substantiate this diagnosis. Dr. Treister
advised that she could work with restrictions. In a November 7, 1986 disability certificate, he
advised that appellant could return to work with restrictions.
Duplicate copies of unsigned treatment notes dated May 8 and 13, 1985 and a May 13,
1985 note containing an illegible signature submitted by appellant stated that she had a sprain of
the left hip and knee and lumbosacral region. Appellant was unable to work from May 8 to
13, 1985.
Appellant submitted an undated Form CA-1 signed by her for the May 7, 1985 injury.
In a decision dated December 15, 2011, OWCP denied appellant’s December 10, 2011
request for reconsideration on the grounds that it was untimely filed and failed to establish clear
evidence of error.

3

LEGAL PRECEDENT
Section 8128(a) of FECA11 does not entitle a claimant to a review of an OWCP decision
as a matter of right.12 OWCP, through its regulations, has imposed limitations on the exercise of
its discretionary authority under section 8128(a). Section 10.607(a) of OWCP’s implementing
regulations provides that an application for reconsideration must be sent within one year of the
date of the OWCP decision for which review is sought.13
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.14
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.15 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.16 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.17 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.18 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.19
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.20 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.21

11

5 U.S.C. § 8128(a).

12

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

13

20 C.F.R. § 10.607(a).

14

Id. at § 10.607(b).

15

Nancy Marcano, 50 ECAB 110, 114 (1998).

16

Leona N. Travis, 43 ECAB 227, 241 (1991).

17

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

18

Leona N. Travis, supra note 16.

19

See Nelson T. Thompson, 43 ECAB 919 (1992).

20

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

21

Thankamma Mathews, 44 ECAB 765, 770 (1993).

4

ANALYSIS
The Board finds that appellant did not file a timely request for reconsideration. OWCP
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original OWCP decision.22 However, a right to reconsideration within one
year also accompanies any subsequent merit decision on the issues.23
The most recent merit decision in this case regarding the OWCP’s January 18 and
November 15, 2007 termination is the Board’s May 9, 2008 decision which affirmed the
decisions. The Board found that appellant no longer had any residuals as of or after January 18,
2007 causally related to the accepted May 7, 1985 employment-related injuries. As appellant’s
December 10, 2011 letter requesting reconsideration of the merits of her claim by OWCP was
made more than one year after the May 9, 2008 merit decision,24 the Board finds that it was not
timely filed.
The Board further finds that appellant’s December 10, 2011 letter and identical
contentions on appeal do not raise a substantial question as to whether OWCP’s decision finding
that she no longer had any employment-related residuals was erroneous. Appellant contended
that it erroneously refused to accept the diagnosed conditions provided by her attending
physician as causally related to the accepted work injuries and instead accepted the diagnosis of
a chiropractor who is not defined as a physician under FECA. She further contended that OWCP
erroneously terminated her compensation based on incorrect accepted conditions. These
contentions were previously raised do not establish error on the part of OWCP, but merely repeat
arguments previously considered. Appellant’s arguments on reconsideration are insufficient to
raise a substantial question concerning the correctness of OWCP’s termination of her medical
benefits or to shift the weight of the evidence in her favor.
Similarly, the medical evidence submitted by appellant in support of her untimely request
for reconsideration is insufficient to establish clear evidence of error on the part of OWCP. The
duplicate medical records from Dr. Treister and treatment notes were previously of record and
considered by OWCP in its prior decisions. The Board finds that as this evidence is duplicative
it is insufficient to establish clear evidence of error.
Appellant’s undated traumatic Form CA-1 is not relevant to the issue decided by the
Board, namely whether she had any continuing disability or residuals due to the May 7, 1985
injuries. The Board finds, therefore, that the document cannot establish clear evidence of error
as to the correctness of the termination decision.25 Appellant has not presented any additional
evidence to establish that she had any continuing employment-related disability or residuals as of
or after January 18, 2007.

22

20 C.F.R. § 10.607(a); see A.F., 59 ECAB 714 (2008).

23

D.G., 59 ECAB 455 (2008); Robert F. Stone, 57 ECAB 292 (2005).

24

Appellant had one year to request reconsideration by OWCP of the Board’s May 8, 2008 decision. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.6a (January 2004).
25

See G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB 593 (2006); M.L., Docket No. 09-956 (issued
April 15, 2010).

5

The Board finds that the arguments and evidence submitted by appellant in support of her
untimely request for reconsideration do not constitute positive, precise and explicit evidence,
which manifests on its face that OWCP committed an error. Therefore, appellant failed to meet
her burden of proof to show clear evidence of error on the part of OWCP.
CONCLUSION
OWCP properly denied appellant’s request for reconsideration as untimely filed and
lacking clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the December 15, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

